Citation Nr: 1522637	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-48 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, post-traumatic stress disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a video hearing.  A transcript of the proceeding is of record.

Following a May 2014 Board decision denying the Veteran's claim, the Secretary of VA and a representative for the Veteran filed a Joint Motion for Partial Remand (Joint Motion).  In the Joint Motion, the parties agreed that the Board failed to ensure the Veteran was provided an adequate VA examination.   In December 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the decision and remanded it to the Board for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran contends that his current psychiatric difficulties, to include depression and anxiety, stem from an event that occurred while he was stationed in Korea in March 1957.  He is service-connected for a left foot injury that resulted from that incident.
As explained in the Board's May 2014 decision, the Veteran's service treatment records are silent for findings of anxiety, depression or other psychiatric concerns or treatment.  Initial psychiatric treatment was sought in October 2009.  In November 2009, the Veteran was diagnosed with Adjustment Disorder with Mixed Anxiety and Depressed Mood.

In January 2010, the Veteran underwent a mental health status evaluation.  As to the Veteran's mental status, the examiner observed that his "self-presentation was vague, distractible, giving incomplete information and requiring a lot of prompting."  It seemed his current health problems were causing him to be sad and unmotivated.  The examiner diagnosed Depressive Disorder - NOS (With Paranoid Trends), PTSD and Cognitive Disorder - NOS.  A claim for service connection for PTSD has been abandoned by the Veteran.  See Joint Motion, pg. 2.  The examiner commented that apparently, the Veteran's experience in Korea "set off a whole range of emotional difficulties which may be exacerbated by cognitive decline."  The psychologist voiced the opinion that it should be "further medically investigated."  

The Veteran underwent a VA examination in March 2010.  The Veteran indicated negative thoughts about himself "because of his inability to do things he used to do."  He also experienced trouble sleeping and occasional night sweats.  He related feeling anxious and nervous and indicated that he sometimes had nightmares involving being lost in the mountains and regarding his experiences in Korea.  The examiner diagnosed Anxiety Disorder NOS, mild, with episodes of depression and Cognitive Disorder NOS. The examiner spent 2 hours with the Veteran; however, the information given by the Veteran did not support an opinion from the examiner that there was a link or nexus between the Veteran's symptoms today and his military service.

In May 2014, the Board found the most probative evidence to indicate the Veteran had depression and anxiety that was diagnosed 5 decades after separation from service.  The Board determined that the evidence did not indicate that it was at least as likely as not that the Veteran's experience in Korea, although frightening and unpleasant, could be linked to the symptoms of depression and nervousness that began so long after separation from service.
   
In the Joint Motion, the parties agreed that the March 2010 VA examination report did not provide an adequate opinion as to whether the Veteran's "Anxiety Disorder, NOS, mild, with episodes of depression" was related to his service given that the focus was on PTSD which the examiner failed to diagnose.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation . . .will be a fully informed one.'").

In light of the Joint Motion and pursuant to the Court's Order, the Board will remand the claim for an addendum opinion based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should refer the Veteran's claims file to the March 2010 VA examiner or, if he is unavailable, to another suitably qualified VA psychiatrist or psychologist for an additional opinion as to whether the Veteran's diagnosed Anxiety Disorder, NOS, mild, with episodes of depression is causally or etiologically related to active duty, to include the incident in Korea that caused him to sustain a now service-connected left foot injury , as opposed to its being more likely due to some other factor or factors.

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the claims file and this REMAND, must be made available to the examiner for review.

If another VA examination is deemed necessary in order to provide the requested opinion, such should be scheduled. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




